DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/9/2020.
Claims 1, 7, and 13 are amended.
Claims 2-3, 8-9, and 14-15 are cancelled.
Claims 1, 4-7, 10-13, and 16-20 are pending. 
The Examiner maintains the objection to the specification and drawings for minor informalities due to Applicant’s amendment filed 10/9/2020. While the Applicant has corrected the issues brought up in the office action dated 7/16/2020, the substitute specification is not entered because a marked-up copy is not provided.
The Examiner withdraws the objection to claims 1, 7, and 11 for minor informalities due to Applicant’s amendment filed 10/9/2020.

Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive.
The Applicant argues that Liu does not disclose “wherein the light guiding module extends through the light-pervious portions and the light-pervious portions are hollow slots.” Specifically, the Applicant argues that light guiding prism 92 in Liu merely correspond to the through hole 19, whereas the present invention, the light guiding prism 522 is inserted into the light transmitting groove 32. The Examiner respectfully disagrees. It is noted that while Liu discloses “the light guide cylinder 92 and push-button 93 corresponding to the through holes 19” (Paragraph 41), Fig. 1 and 3 clearly show that the light guide cylinders extend through the through holes (see below). “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” See MPEP 2125(I). The Applicant further argues that their structure is more compact that the structure in Liu which leads to higher light guiding . 

    PNG
    media_image1.png
    744
    550
    media_image1.png
    Greyscale


Specification
The substitute specification filed 10/9/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).
The disclosure is objected to because of the following informalities:
On Page 1, the “BACK GROUND” should be changed to –BACKGROUND--.
On Page 2, “an explored isometric view” should be changed to --an exploded isometric view--.
On Page 2, “an enlarge view” should be changed to --an enlarged view--. 
On Page 4, “maybe also called” should be changed to --may be also called--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “securing holes 5121”. It is noted that the Figs. Illustrate a hole “5212” which appears to correspond to the securing posts “12”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, the claim limitations “the light guiding module extends through the light-pervious portions” is repeated twice. Therefore one of the recited limitations should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a light emitting module configured for emitting light” in claims 1, 7, and 13; and
“a light guiding module configured for guiding light to the light pervious portions” in claims 1, 7, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claim limitations have been interpreted as follows:
“a light emitting module configured for emitting light” has been interpreted as “a circuit board with a plurality of lamps” as described on Page 5, Paragraph 3 of the instant specification and equivalents thereof; and
“a light guiding module configured for guiding light to the light pervious portions” has been interpreted as “a guiding board with a plurality of guiding parts protruding from the guiding board” as described on Page 6, Paragraph 1 of the instant specification and equivalents thereof. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-7, 10-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2016/0091194).
Regarding claims 1, 7, and 13, Liu discloses an electronic cigarette box (abstract) the electronic cigarette box (100; see Fig. 1-2) comprising:

a main bracket (3; equivalent to a main body);
	a box body (1; equivalent to a cover), wherein the box body has the main bracket installed therein (Fig. 1; Paragraph 35; equivalent to the cover combined with the main body) and including one or more through holes (19; Fig. 2; equivalent to a plurality of light-pervious portions in the form of hollow slots); and
	a light assembly positioned between the main bracket and the box body (Fig. 2; Paragraph 45; interpreted as the combination of the elements below) comprising:
a first printed circuit board (5) with LED lamps (53) (collectively equivalent to a light emitting module configured for emitting light); and
a light guide piece (9; equivalent to a light guiding module configured for guiding the light to the light pervious portions) comprising a substrate (91) and a plurality of light guide cylinders (92), wherein the light guide cylinders correspond to the through holes (Paragraph 41; see Fig. 3; the light guide cylinders extend through the through holes).
	Regarding the claim limitation “the light transmitting out of the battery assembly via the light-pervious portions” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Liu is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.

    PNG
    media_image2.png
    784
    802
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    744
    550
    media_image1.png
    Greyscale

Regarding claims, 4, 10, and 16, Liu discloses that the light guide cylinders on the light guide piece are arranged at intervals on the substrate with uniform length and direction (Paragraph 48), wherein the light guide cylinders correspond to the through holes (Paragraph 41). Therefore, the through holes are also arranged at intervals with a uniform length and direction (also see Fig. 3; equivalent to the light-pervious portions are arranged along a straight line and at equal intervals). 
Regarding claims 5, 11, and 17
Regarding claims 6, 12, and 18, Liu discloses sides of the light guide cylinders and the box body away from the substrate for a smooth surface (see Fig. 3). 
Regarding claim 19, Liu discloses the atomizer accommodation cavities (38; equivalent to a connection portion to engage with the atomizer) on a top side of the main bracket (equivalent to a first side; see annotated Fig. 2), a bottom side of the main bracket (equivalent to a second end; see annotated Fig. 2), a left side of the main bracket (equivalent to an engaging side between the first end and the second end; see annotated Fig. 2), wherein the lighting assembly is attached to the left side of the main bracket (see Fig. 2). 
Regarding claim 20, Liu discloses the through holes are arranged from the first end toward the second end (see Fig. 1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael J Felton/Primary Examiner, Art Unit 1747